Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new nd useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.

Claims  15-20 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims  15-20 and 22-24 are directed to the abstract idea of incentivizing a donation.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.

The steps that make up the abstract idea include the following:
 
 auto-populating and storing the received data in a database such that the database comprises records include, for each of the plurality of merchants:


at least one parameter for deriving a donation from the merchant to an affinity entity; for each of a plurality of transactions processed on a payment processing system, each transaction between an account associated with one of the plurality of merchants and an account associated with one of a plurality of customers:

receiving an authorization message for a corresponding transaction, 

obtaining, based on information from the authorization message: a physical address for the customer; and an identifier for the affinity entity designed by the customer; obtaining, using the identifier for the affinity entity designed by the account holder, a geographic community for the affinity entity; and
obtaining, using real time traffic conditions at the date and time of the transaction and the respective physical addresses of the POS and the customer, a travel time for: each of one or more routes; each of one or more transportation modes; and travel from the physical address of the account holder to the physical address of the POS; and

if at least one said travel time is within the travel time threshold for the date and time of the calendar year corresponding to the date and time of the transaction and the geographic community of the affinity entity corresponds to the geographic community of the POS, then determining, using the at least one parameter for the corresponding merchant and a currency amount of the corresponding transaction, a donation amount, and configuring the computing system to store, in the database, the donation amount in association with the identifier for the affinity entity designed by the customer.


In accordance with the USPTO's revised guidance, a claim will be considered "directed to" an abstract idea if (1) the claim recites subject matter falling within one of the following groupings of abstract ideas: (a) mathematical concepts; (b) certain methods of organizing human interactions, e.g., fundamental economic principles or practices, commercial or legal interactions; and ( c) mental processes, and (2) the claim does not integrate the abstract idea into a practical application. See Revised Guidance, 84 Fed. Reg. at 54--55.

1. Step 2A, Prong 1 (Alice Step 1)

The issue is whether the  incentivizing a donation through a retailer is an abstract idea. 

As stated in the Revised Guidance, fundamental economic principles or practices (including hedging, insurant, mitigating risk), and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing or sales activities or behaviors; business relations) are an example of organizing human activity. (Revised Guidance, 84 Fed. Reg. at 52.)

Here, the claims fall within the groupings of commercial and legal interactions.

The claims are directed to subject matter whose steps taken individually or in combination are abstract in the ALICE Step 1 framework as the steps collectively amount to a fundamental economic practice and organizing human activity. Particular attention was made to specific improvement in the capabilities of the computing devices versus computers/devices which are invoked merely as a tool." Enfish,

 
As to claims 15-18, the limitations therein further limit the abstract idea.  Claim 19 is a directed to the computer readable medium of that abstract idea.  Claim further limits the abstract idea to include “obtaining, using real time traffic conditions at the date and time of the transaction and the respective physical addresses of the POS and the customer, a travel time for: each of one or more routes; each of one or more transportation modes” but the examiner finds that this step too is covered by commercial transactions and planning. Claims 20,22 and 23 include further steps of messaging, payment and clearing and the examiner finds these steps to fall within commercial and legal interactions described by the Guidance/PTAB and Court Decisions. Claim 24 is the computer readable medium of the abstract idea of claim 20. 

 

2. Step 2A, Prong 2 (Alice Step 1)

The next issue is whether the claims are directed to this concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated in a practical application.



In sum, the abstract idea of claim 14  is carried out using various generic and well understood technological components to facilitate the donation.

The examiner finds no indication in the specification that the operations recited in the invoke any inventive programming that require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. That is, there is nothing in the specification to support that the limitations improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. 

In the context of the claims, the donations  involving a good or service are sales.  Thus, these steps relate to sales activities, which as discussed above are “commercial or legal interactions” that fall within certain methods of organizing human activity grouping of the abstract idea exception. Accordingly, we conclude that the claims recite abstract ideas. 



3. Step 2B (Alice Step 2)



These computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. Considered as an ordered combination, the computer components of the method claim adds nothing that is not already present when the steps re considered separately. The sequences of routine steps are equally generic and conventional or otherwise held to be abstract. 

Based on the specification’s teachings (highlighted below) that, as compared to traditional databases,  servers,   telecommunications hardware with a wireless network operating according to the 802.11 family of standards; and point of sale hardware,  the claimed invention doesn’t appear to achieve benefits . . . such as increased flexibility, faster search times,  smaller memory requirements and the like that support eligibility under this paragraph. 

[0073] Note that, in various implementations, business rules can be set and used such that obligatory donations to Affinity Entity(ies) 216 can be made by one or more of the following participants in a payment processing system: the account holder, the account holder’s issuer, the merchant, the merchant’s acquirer, and the transaction handler. …  Thereafter, database access can retrieve business rules used to calculate one or more donations that are to be made to the charities or affinity entities by one or more donors respectively corresponding to the account holder, the account holder’s issuer, the merchant, the merchant’s acquirer, and the transaction handler.  

[0074] In some implementations, donations, per extracted donor IDentifier (ID), are made for those transactions that occur during a predetermined time-period and, optionally, within a predefined geographic location as determined by a query  

[0079] Account Holder (p) 308 presents an account bearing payment device to a Merchant (m) 310 as tender for a financial transaction such as a purchase of goods and services. As part of the transaction, the Account Holder (p)’s 308 payment device can be a credit card, debit card, prepaid card, cellular telephone, Personal Digital Assistant (PDA), etc. Those of skill in the art will recognize that other financial transactions and instruments other than credit cards may also be used, including, but not limited to, a prepaid card, a gift card, a debit card, a token equivalent of an account as communicated via cellular telephony, near field communications, and the like.  
 
 Response to Arguments

The applicant argues that   a “wireless * * * communication protocol” recited in the amended independent claims satisfies the particular machine requirement as per MPEP 2106.05(b).
Using  linking technologies such as Ethernet, 802.11 and other  data transfer protocols as TCP/IP, UDP, HTTP, SMTP, FTP, HTML, XML, SSL, TLS, and IPsec), without any indication that applicant invented any of
these features or improved their functionality, does not render the claims patent eligible.   
  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD C. WEISBERGER
Examiner
Art Unit 3693



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3693